STEIN, J.
As no evidence was offered tending to show that the mother knew her child had left his express wagon on the pavement, where it was a source of danger to passersby, I will grant the motion for a new trial; without expressing an opinion upon the mother’s liability, vel non, if such evidence were offered.
In discussing a parent’s liability for a child’s tort, the Court of Appeals, in Whitelock vs. Dennis, 139 Md. 560, Boyd, C. J., held:
“It is a broad general rule in the law of torts that a parent is not liable for the wrongful acts of his children, whether they are minors or adults. In order to charge the parent with responsibility, he must be connected with the wrongful acts. Generally it must be shown that he induced or approved the acts; or that the relation of master and servant existed between the parent and child.”
No evidence was offered tending to show the parent induced the act. Approval is predicated on knowledge.
See also Palin vs. Iverson, 117 Ill. App. 535, and Klapproth vs. Smith, 144 S. W. 688.
There is a variance between the matters set out in the narrative and those named in the evidence.